Citation Nr: 1117300	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease (ASHD), including as secondary to service-connected rheumatic heart disease.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from September 1948 to August 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for service connection arteriosclerotic heart disease and sleep apnea disabilities as secondary to his service-connected rheumatic heart disease.

Service connection on a secondary basis can be granted based on direct connection, i.e., the claimed disability is proximately due to or the result of the service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also can be granted based on aggravation.  See 38 C.F.R. § 3.310(b).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 

The Veteran's claims were remanded by the Board in October 2009 in order that a VA medical opinion could be obtained regarding secondary service connection on the basis of aggravation.  The Board noted that the previous VA examinations had not discussed whether the Veteran's service-connected rheumatic heart disease had caused aggravation of the Veteran's arteriosclerotic heart disease or sleep apnea disabilities.  

In November 2009 a statement was received from the VA physician who had examined the Veteran in February 2006.  Unfortunately, the VA physician merely repeated his comments from his February 2006 VA examination report and did not address the question of whether there has been any increase in severity of the nonservice-connected ASHD and sleep apnea disabilities that is proximately due to or the result of the service-connected rheumatic heart disease.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Stegall, supra.  Consequently, the Veteran's claims must be remanded again in order that the requested opinion can be obtained.

The Veteran's updated VA medical treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's VA medical records dated from September 2006 to present.

2.  When the above has been completed, afford the Veteran a VA examination to determine whether the Veteran's ASHD is aggravated by his service-connected rheumatic heart disease and to determine whether the Veteran's sleep apnea is aggravated by his service-connected rheumatic heart disease.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's ASHD is aggravated by his service-connected rheumatic heart disease and to offer an opinion as to whether it is at least as likely as not the Veteran's sleep apnea is aggravated by his service-connected rheumatic heart disease.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there was any increase in severity of ASHD or in the severity of the sleep apnea that is proximately due to or the result of the service-connected rheumatic heart disease, and not due to the natural progress of the ASHD and sleep apnea disabilities.  The examiner should be provided the Veteran's claims files for review and a copy of this remand for review, and should state in the report whether such a review has been made. 

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



